DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 2, 2022 is acknowledged. Claims 1-16 remain pending wherein claims 1-6 and 9-16 remain withdrawn. Applicant amended claims 1, 2 and 7. Applicant also amended the specification to correct a typographical error. 
In light of the amendment, the claim objection and the 35 U.S.C. 112 rejection set forth in the previous Office action have been withdrawn. 
Response to Arguments
Despite the amendment, claims 7 and 8 remain rejected based on the disclosure of Ilch et al. That said, Applicant's arguments with respect to the patentability of claims 7 and 8 have been fully considered but they are not persuasive. 
Applicant argues that claims 7 and 8 are patentable over the disclosure of Ilch et al. because Ilch et al. do not disclose a skewer-type gripper according to amended claim 1, let alone one suitable for engaging a compressed test sample, picking it up, and feeding it without damaging the test sample. The argument is not persuasive. 
First, contrary to Applicant’s assertion that Figure 2 of Ilch et al. fails to even disclose an effector with skewers (see remarks 9), Figure 2 of Ilch et al. illustrates a skewer-type gripper in the form of a brochette 17 (see [0030]). That said, Figure 6 of Ilch et al. is relied upon in the rejection of claims 7 and 8 for disclosure directed to a specific type of a brochette. 
Second, as for whether Ilch et al. disclose a skewer-type gripper according to claim 1, even after the amendment, the examiner maintains that the skewer-type gripper illustrated in Figure 6 of Ilch et al. comprises all of the patentable features attributed to the claimed skewer-type gripper. Specifically, the skewer-type gripper illustrated in Figure 6 of Ilch et al. comprises a base 34 and at least one skewer 35 with an expansion (slanted tip) arranged in a single plane (plane parallel to the expansion, see annotated Fig. 6 below), wherein the at least one skewer 35 is configured to pierce into a test sample along the plane of expansion. 

    PNG
    media_image1.png
    442
    266
    media_image1.png
    Greyscale

Regarding Applicant’s argument that the gripper taught by Ilch et al. is not suitable for engaging a compressed test sample, picking it up, and feeding it without damaging the test sample, such subject matter is not reflected in the claim language. The claims are silent regarding the claimed gripper’s ability to engage, pick up, and feed a test sample without damaging the test sample. 
Regarding the rest of the limitations in claim 1 not explicitly addressed above, the limitations need not be taught by Ilch et al. because the limitations do not further limit the claimed invention. Specifically, the limitation, “for one-sidedly receiving a test sample…compressed by plungers in a punching device” does not further limit the claimed invention because neither the test sample nor the punching device is a part of the claimed invention. Consequently, the limitation merely conveys an ability of the claimed skewer-type gripper, and it is unclear how the limitation further limits the skewer-type gripper such that the claimed invention is patentably distinct from the disclosure of Ilch et al. (i.e. what feature of the claimed gripper not taught by Ilch et al. is responsible for achieving this?). Likewise, it is unclear how the limitations, “the gripper is configured and set up for horizontally receiving the test sample from the punching device”, “the test sample consisting of sticky viscoelastic materials…and an edge area of 5 to 18 mm”, and “pierce into the edge area of the still compressed test sample with the plane of expansion parallel to the upper side”, further limit the claimed skewer-type gripper (i.e. what features of the claimed gripper enable this?). While Applicant argues that the skewer-type gripper taught by Ilch et al. would not be “suitable for engaging with a compressed test sample parallel to the upper side” (remarks 10), Applicant did not elaborate on this argument. Absent elaboration and/or facts supporting Applicant’s assertion, Applicant’s argument constitutes a conclusory statement, and hence it is unpersuasive. 
Lastly, regarding the limitation, “the gripper can be exposed to a feed force of up to eight kilograms”, due to the limitation “up to”, the examiner maintains that the gripper taught by Ilch et al. encompasses this ability (e.g. the gripper can be exposed to a feed force of a gram). 
For the foregoing reasons, claims 7 and 8 remain rejected based on the disclosure of Ilch et al.        
Claim Rejections - 35 USC § 103
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ilch et al. (US 2004/0194639 A1). 
With respect to claim 7, Ilch et al. disclose a multifunctional gripper, the multifunctional gripper comprising (see Fig. 2): 
a first effector 14 with gripping jaws that can be moved toward each other in pairs;
a second effector comprising a base 34 with at least one skewer 35 with an expansion (slanted tip) arranged in a single plane (plane parallel to the slanted expansion), wherein the at least one skewer is configured to pierce into a test sample along the plane of expansion, wherein the at least one skewer is configured to hold the test sample in a torque-proof manner (see Fig. 6 and [0016]), and wherein the at least one skewer is capable of being exposed to feed force up to eight kilograms; and
a third effector 12 with a suction gripper 15; 
wherein the effectors can be controlled in terms of position, alignment, contact force and movement (see [0012]).
While Ilch et al. do not explicitly disclose the fourth effector, Ilch et al. disclose the provision of a plurality of suction grippers (see [0015]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the Ilch et al. gripper with a fourth effector in the form of an additional suction gripper. 
Regarding the rest of the limitations in claims 1 and 7 (claim 7 is dependent on claim 1) not explicitly addressed in the rejection, the limitations are directed to and/or dependent on features that are not part of the claimed gripper. They are recited only in the context of how the claimed gripper is used or can be used (i.e. they constitute intended-use limitations). While such limitations CAN further limit the claimed invention, they do not in this instance (see “response to arguments” above). Consequently, the limitations need not be taught by Ilch et al. to reject the claim. 
With respect to claim 8, each gripping jaw has a marginal recess in its gripping range so as to divide the jaw in two parts (finger and claw, see [0027]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796